COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                              '
 In the Interest of L. D. F., a Child,                       No. 08-12-00347-CV
                                              '
                               Appellant.                       Appeal from the
                                              '
                                                              383rd District Court
                                              '
                                                           of El Paso County, Texas
                                              '

                                              '               (TC# 2011CM5118)




                                            ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until September 14, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David Hilles, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before September 14, 2013.

       IT IS SO ORDERED this 14th day of August, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.